DETAILED ACTION
This Office action for U.S. Patent Application No. 16/938,411 is responsive to communications filed 30 August 2021, in reply to the Non-Final Rejection of 30 March 2021.
Claims 1, 2, and 5–20 are pending.
In the previous Office action, claims 1–14 and 17–20 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2020/0351543 A1 (“Kerofsky”) in view of U.S. Patent Application Publication No. 2011/0304772 A1 (“Dasher”).  Claim 15 was rejected under 35 U.S.C. § 103 as obvious over Kerofsky in view of Dasher and in view of U.S. Patent Application Publication No. 2015/0350565 A1 (“Rapport”).  Claim 16 was rejected under 35 U.S.C. § 103 as obvious over Kerofsky in view of Dasher, Rapport, and in view of U.S. Patent Application Publication No. 2011/0043644 A1 (“Munger”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is respectfully submitted that U.S. Patent Application Publication No. 10,582,117 B1 (“Tanaka”) teaches the use of a neural network to determine regions of interest in a field of view of a camera and magnify such regions.

Claim Objections
Claim 6 is objected to because the phrase “an viewer-interactive on-screen pointer” is not grammatical.
Claims 8, 10, 16, and 17 are objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires each claim element or step to be placed in a separate indentation.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5–14, and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0351543 A1 (“Kerofsky”) in view of U.S. Patent Application Publication No. 2011/0304772 A1 (“Dasher”) and in view of U.S. Patent No. 10,582,117 B1 (“Tanaka”).
Kerofsky, directed to video zooming, teaches with respect to claim 1 a method for modifying a video stream for display on a display device, comprising:
receiving a request at a vision enhancement system to display a video stream . . . (¶¶ 0041–42, activation of tracking function; ¶ 0083, user selecting Picture-in-Picture (PIP) mode)
identifying an unmodified region of interest (ROI) in a current video frame of the video stream (¶ 0041, determining object to be tracked);
tracking, with the vision enhancement system, a location of the unmodified ROI in each of the video frames of the video stream subsequent to the current frame (¶¶ 0041–42, tracking object)
magnifying, with the vision enhancement system, the unmodified ROI by a prescribed amount in at least some of the video frames in which the unmodified ROI is being tracked to produce a magnified ROI corresponding to an unmodified ROI (¶¶ 0042–43, zoomed PIP around object);
for each of the video frames in which the unmodified ROI is being tracked and magnified, combining, with the vision enhancement system, the magnified ROI with at least a portion of the video frame in which the ROI is located (¶¶ 0043, 0055–56; PIP)
to thereby produce a modified video stream (id.); and
causing, with the vision enhancement system, the modified video stream to be presented on a display device (Figs. 7, 12, 13, 15B, 15C, 15F; example displays).
The claimed invention first differs from Kerofsky in that the claimed invention specifies operation in a display mode that facilitates viewing by visually impaired viewers.  Kerofsky does not disclose this utility explicitly.  However, Dasher, directed to a zoom function for cable television teaches with respect to claim 1 receiving a request at a vision enhancement system to display a video stream in a display mode that facilitates viewing by visually impaired viewers (¶ 0034, aid for viewing by visually impaired viewer described as an application for zoom viewing).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide, market, or adapt the Kerofsky zoom system as suitable for visually impaired viewers, as taught by Dasher, with the predictable result of visually impaired persons using such a system readily suitable for this purpose.  M.P.E.P. § 2143(I)(F) (known work in one field of endeavor obvious to use in the same field or different fields based on predictable design incentives or other market forces).
The invention further differs from Kerofsky in that the claimed invention recites the vision enhancement system includes a trained, automated neural network that automatically identifies the unmodified ROI.  Kerofsky recites at ¶ 0057 updating a color histogram to estimate probabilities of tracked objects, which implies machine learning in a general sense, but does not recite a neural network solution as claimed explicitly.  However, Tanaka, directed to a video conference system teaches with respect to claim 1: a trained automated neural network that automatically identifies the unmodified ROI (5:44–6:67, using neural network to determine layout of conference room and important locations; 8:55–9:9, using neural network to identify speaker; 7:39–52, control camera including zoom based on judgment of neural network of highest priority target of interest).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to construct the Kerofsky region of interest identifier using a neural network, as taught by Tanaka, in order to use additional cues such as gaze of people in a video or sound source in addition to motion detection alone in order to better determine the highest priority region of interest.  Tanaka 2:24–67.

Regarding claim 2, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, wherein combining, with the vision enhancement system, the magnified ROI with at least a portion of the video frame in which the ROI is located includes overlaying the magnified ROI over at least a portion of the corresponding unmodified ROI (Kerofsky ¶ 0055–56, floating enlargement PIP window overlaid above object of interest).

Regarding claim 5, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, wherein identifying the unmodified ROI includes receiving viewer input that identifies the unmodified ROI in the video stream (Kerofsky ¶ 0057, user selection provides basis of search).

Regarding claim 6, Kerofsky in view of Dasher and Tanaka teaches the method of claim 5, wherein the viewer input is received through . . . an [sic] viewer-interactive on-screen pointer overlaid on a presentation of the video stream on the display device (Kerofsky ¶ 0039, user-controlled on-screen pointer).

Regarding claim 7, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, wherein magnifying the unmodified ROI further comprises magnifying [it] by a default amount (Kerofsky ¶ 0056, automatic selection of zoom level).

Regarding claim 8, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, further comprising receiving user input specifying a magnification level (Kerofsky ¶ 0056, user-chosen zoom level)
and further comprising magnifying the unmodified ROI by the specified magnification level (id.).

Regarding claim 9, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, wherein identifying the unmodified ROI further includes classifying the unmodified ROI as belonging to a class based on a type of content identified in the unmodified ROI (Kerofsky ¶ 0065, selecting tracked object based on various criteria).

Regarding claim 10, Kerofsky in view of Dasher and Tanaka teaches the method of claim 9, further comprising comparing the class in which the unmodified ROI has been classified to a predetermined list of ROI classes (Kerofsky ¶ 0065, fixed criteria for object tracking or criteria limited to those on menu)
and only performing the tracking and magnifying of the unmodified ROI if the class is included on the predetermined list of ROI classes (id.).

Regarding claim 11, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, wherein the combining includes centering the magnified ROI over a center of the unmodified ROI in the modified video stream (Kerofsky Figs. 15E–15F; magnifying region 1550 to region 1560).

Regarding claim 12, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, wherein the combining includes offsetting a center of the magnified ROI from a center of the unmodified ROI in the modified video stream (Kerofsky Fig. 12, magnified PIP region 1230 offset from unmagnified source region 1224).

Regarding claim 13, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, further comprising automatically and dynamically adjusting, without user intervention, the prescribed amount of magnification by which the unmodified ROI is magnified (Kerofsky ¶ 0056, automatic selection of zoom level).

Regarding claim 14, Kerofsky in view of Dasher and Tanaka teaches the method of claim 1, further comprising visually enhancing the magnified ROI for enhanced viewability by visually impaired users (Dasher ¶ 0034, apparent inherent result of ordinary and usual operation of zoom system).

Regarding claim 17, Kerofsky in view of Dasher and Tanaka teaches a vision enhancement system for modifying a video stream for display on a display device, comprising:
a vision analytics system (Kerofsky ¶ 0141, implementation on processor according to interpretation of all elements under 35 U.S.C. § 112(f)) configured to receive a request to display a video stream (¶¶ 0041–42, activation of tracking function; ¶ 0083, user selecting Picture-in-Picture (PIP) mode) in a display mode that facilitates viewing by visually impaired viewers (Dasher ¶ 0034, aid for viewing by visually impaired viewer described as an application for zoom viewing),
the vision analytics system including a region of interest (ROI) detection system (Kerofsky ¶ 0041, determining object to be tracked) and a ROI tracking system (¶¶ 0041–42, tracking object),
the ROI detection system configured to identify an unmodified ROI in a current video frame of the video stream (id.)
and the ROI tracking system configured to track a location of the unmodified ROI in each of the video frames of the video stream subsequent to the current frame (id.);
a region magnification module configured to magnify the unmodified ROI by a prescribed amount in at least some of the video frames in which the unmodified ROI is being tracked to produce a magnified ROI corresponding to an unmodified ROI (¶¶ 0042–43, zoomed PIP around object); and
an image combining module configured to combine, for each of the video frames in which the unmodified ROI is being tracked and magnified, the magnified ROI with at least a portion of the video frame in which the magnified ROI is located (¶¶ 0043, 0055–56; PIP)
to thereby produce a modified video stream (id.); where
the vision enhancement system includes a trained, automated neural network that automatically identifies the unmodified ROI (Tanaka 5:44–6:67, using neural network to determine layout of conference room and important locations; 8:55–9:9, using neural network to identify speaker; 7:39–52, control camera including zoom based on judgment of neural network of highest priority target of interest; 2:24–67, advantage of greater variety of video content cues to determine region of interest).

Regarding claim 18, Kerofsky in view of Dasher and Tanaka teaches the vision enhancement system of claim 17, wherein the image combining module is further configured to combine the magnified ROI with at least a portion of the video frame in which the ROI is located includes overlaying the magnified ROI over at least a portion of the corresponding unmodified ROI (Kerofsky ¶ 0055–56, floating enlargement PIP window overlaid above object of interest).

Regarding claim 19, Kerofsky in view of Dasher and Tanaka teaches the vision enhancement system of claim 17, wherein the vision analytics system is further configured to classify the unmodified ROI as belonging to a class based on a type of content identified in the unmodified ROI (Kerofsky ¶ 0065, selecting tracked object based on various criteria).

Regarding claim 20, Kerofsky in view of Dasher and Tanaka teaches the vision enhancement system of claim 17, wherein the region magnification module is further configured to automatically and dynamically adjust, without user intervention, the prescribed amount of magnification by which the unmodified ROI is magnified (Kerofsky ¶ 0056, automatic selection of zoom level).

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Kerofsky in view of Dasher and Tanaka as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0350565 A1 (“Rapport”).  Claim 15 is directed to enhancing the magnified ROI by changing a value of a video parameter according to a Markush group of parameters.  Kerofsky does not teach this limitation.  However, Rapport, directed to image magnification, teaches:
changing a value of at least one video parameter selected from the group consisting of luminosity (¶ 0026, reducing brightness outside zoomed region), contrast (id., reducing contrast)[,] and color gamut (id., black and white or grayscale mode).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Kerofsky system to change the contrast outside the zoomed PIP region, as taught by Rapport, in order to further make the zoomed region a focal point of the displayed image.  Rapport ¶ 0026.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Kerofsky in view of Dasher, Tanaka, and Rapport as applied to claim 15 above, and further in view of U.S. Patent application Publication No. 2011/0043644 (“Munger”).  Claim 16 is directed to changing a parameter based on a user inputted type of visual impairment.  Rapport does not disclose this limitation.  However, Munger, directed to dynamic display of a region of interest, teaches:
receiving user input specifying a type of visual impairment for which viewability of the video stream is to be enhanced (¶¶ 0029–30, modifying images for specific color deficiencies implies input as to the nature and identity of these specific deficiencies),
wherein changing a value of at least one parameter includes changing the at least value based on the type of visual impairment (¶ 0049, magnifying an ROI followed by further processing such as changing brightness and contrast, sharpening edges, remapping colors, or moving ROI, all in accordance with a user’s vision deficiencies).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to enhance a magnified ROI as in Rapport according to a user’s specific vision deficiencies, as taught by Munger, for further enhanced viewing ability and comfort beyond magnification alone.  Munger ¶ 0049.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2018/0063482 A1
U.S. Patent Application Publication No. 2021/0240988 A1
U.S. Patent No. 11,068,141 B1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        .